                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON


ANTHONY JAMES BRAXTON,

          Plaintiff,

v.                              Civil Action No. 2:18-cv-00585

DETECTIVE C.A. YOUNG, et al.,

          Defendants.


                  MEMORANDUM OPINION AND ORDER


          Pending are motions to dismiss filed June 12, 2019 by

defendants Fayette County Commission (“Fayette County”) and

Fayette County Sherriff Mike Fridley (“Fridley”) (ECF No. 13),

Larry E. Harrah (“Harrah”) and Brian D. Parsons (“Parsons”) (ECF

No. 15), W.R. Callison (“Callison”) (ECF No. 17), and C.A. Young

(“Young”) (ECF No. 19).



                                 Background


          This action was previously referred to the Honorable

Dwane L. Tinsley, United States Magistrate Judge, for submission

to the court of his Proposed Findings and Recommendation

(“PF&R”) for disposition pursuant to 28 U.S.C. § 636(b)(1)(B).

On May 1, 2019, the magistrate judge entered his PF&R

recommending that the court dismiss plaintiff’s complaint as to
defendants Magistrate Leonard Bickford and the West Virginia

State Police for failure to state a claim upon which relief can

be granted.   See ECF No. 7.   Neither party has objected to this

PF&R.


          On November 15, 2019, the magistrate judge entered a

second PF&R recommending that the court grant the motion to

dismiss filed by Fayette County and Fridley, grant in part and

deny in part the motion to dismiss filed by Harrah and Parsons,

grant in part and deny in part the motion to dismiss filed by

Callison, grant the motion to dismiss filed by Young, and

dismiss plaintiff’s complaint as to defendants Central West

Virginia Drug Task Force Corporation (“CWVDTFC”); Oak Hill City

Police Department; Fayetteville City Police Department; City of

Oak Hill, West Virginia; City of Fayetteville, West Virginia;

Mount Hope City Police Department; City of Mount Hope; Ansted

City Police Department; City of Ansted; Gauley Bridge City

Police Department; City of Gauley Bridge; Nicholas County

Commission; Nicholas County Sheriff Department; Summersville

City Police Department; City of Summersville, West Virginia;

Richwood City Police Department; City of Richwood; Clay County

Commission; Clay County Sheriff Department; Webster County

Commission; Webster County Sheriff Department; City of Webster

Spring, West Virginia; Webster Spring City Police Department;




                                  2
City of Cowen, West Virginia; Pocahontas County Commission;

Pocahontas County Sheriff Department; Marlinton City Police

Department; City of Marlinton, West Virginia; and the estate of

Steve Kessler (“Kessler”).   See ECF No. 32.


          On December 2, 2019, plaintiff filed objections

regarding Fridley, Harrah and Parsons, Callison, CWVDTFC (and

all of its named defendant members), Young, and Kessler.       On

December 5, 2019, Callison, Harrah and Parsons, Fridley, and

Young all filed responses opposing plaintiff’s objections.



                                     Discussion


          Upon an objection, the court reviews a PF&R de novo.

Specifically, “[t]he Federal Magistrates Act requires a district

court to ‘make a de novo determination of those portions of the

[magistrate judge’s] report or specified proposed findings or

recommendations to which objection is made.’”     Diamond v.

Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (first alteration added) (quoting 28 U.S.C. § 636(b)(1)).


          Pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B)

and Rules 6(d) and 72(b) of the Federal Rules of Civil

Procedure, plaintiff had 17 days from the date of filing the

PF&R within which to file with the Clerk of this Court specific

written objections that identify the portions of the PF&R to


                                 3
which objection is made and the basis of such objection.        The 17

days included 14 days for the filing of objections and an

additional three days for service and mailing.     See ECF No. 32

at 24–25.    Therefore, the filing deadline was December 2, 2019.

Insofar as Young argues that plaintiff’s objections are time-

barred, see ECF No. 51 at 2–3, the court deems the objections

timely filed.


     A. Fayette County and Fridley


            The magistrate judge found that plaintiff failed to

state a claim against Fayette County and Fridley because

plaintiff “alleges no facts about them at all,” let alone a

policy or custom that led to the deprivation of his

constitutional rights or “that Fridley was personally involved

in the events detailed in the complaint or otherwise directed

them so as to render him the source of any such policy or

custom.”    ECF No. 32 at 12–13.   Plaintiff filed objections

regarding Fridley in which plaintiff adds allegations as to show

Fridley’s role in conspiring to target plaintiff.     See ECF

No. 35.


            However, the complaint itself does not contain any of

these allegations or any facts to support plaintiff’s claims

against Fridley.    The court cannot consider these new

allegations in evaluating the motion to dismiss as it is


                                   4
“axiomatic that the complaint may not be amended by the briefs

in opposition to a motion to dismiss.”      See Katz v. Odin,

Feldman & Pittleman, P.C., 332 F. Supp. 2d 909, 917 n.9 (E.D.

Va. 2004) (quoting Morgan Distrib. Co., Inc. v. Unidynamic

Corp., 868 F.2d 992, 995 (8th Cir. 1989)); Car Carriers v. Ford

Motor Co., 745 F. 2d 1101, 1107 (7th Cir. 1984)

(“[C]onsideration of a motion to dismiss is limited to the

pleadings.”).     Accordingly, plaintiff’s objections as to Fridley

are without merit and no objection is made as to the dismissal

of Fayette County.


        B. Harrah and Parsons


             Next, plaintiff objects to the magistrate judge’s

finding that Harrah and Parsons are entitled to absolute

prosecutorial immunity with respect to plaintiff’s claims that

they unlawfully prepared and proposed a settlement agreement and

served discovery requests in the litigation plaintiff filed in

Fayette County Circuit Court.      See ECF No. 32 at 15; ECF No. 36.

In his objections to the PF&R, plaintiff provides allegations

regarding the seizure of his property and the events surrounding

the settlement agreement without addressing the concept of

absolute prosecutorial immunity or disputing its application

here.     ECF No. 36.   Accordingly, the court finds that




                                    5
plaintiff’s objections as to Harrah and Parsons are without

merit.


     C. Callison


          The November 15, 2019 PF&R also recommended denying

Callison’s motion to dismiss in part and granting it in part

insofar as Callison is entitled to qualified immunity with

respect to his alleged failure to provide a property receipt on

February 15, 2017 in the execution of a search warrant signed

that same date.     ECF No. 32 at 4, 19–20.   The PF&R found that

“[t]o the extent Callison’s failure to provide a property

receipt to Plaintiff during the execution of the search warrant

constitutes a constitutional violation, Plaintiff’s right to

receive a property receipt was not clearly established on

February 15, 2017.”    Id. at 19.   In his objections regarding

Callison, plaintiff states that he was denied the opportunity to

challenge the constitutionality of Callison’s actions of

February 15, 2017 in the state court action, but he does not

address the concept of qualified immunity or dispute its

application here.     See ECF No. 37.   Inasmuch as plaintiff does

not state any specific objections to the PF&R’s findings, this

objection is denied.




                                    6
     D. CWVDTFC and All of Its Named Defendant Members


          Regarding CWVDTFC and all of its named defendant

members, plaintiff filed objections alleging that he can show

through discovery that the property seized by Young on April 18,

2016 and Callison on February 15, 2017 was placed into CWVDTFC’s

bank account to the benefit of its members named in this suit.

See ECF No. 38.   Plaintiff argues that CWVDTFC “is liable

because they knew at the briefings before the execution of the

[April 18, 2016 and February 15, 2017] search warrant[s]” that

the officers had no evidence.   Id.   However, plaintiff does not

address the magistrate judge’s finding that the complaint lacks

any allegations about the actions of CWVDTFC and its named

defendant members.   See ECF No. 32 at 22–23.   Inasmuch as

plaintiff’s newly added allegations cannot save the complaint,

these claims warrant dismissal as to CWVDTFC and all of its

named members.


     E. Young


          Regarding Young’s motion to dismiss, the magistrate

judge found that plaintiff’s constitutional challenges to the

April 18, 2016 search warrant and execution that resulted in

Young’s alleged seizure of $4,400 from plaintiff are barred by

res judicata because plaintiff could have, but did not, raise

these claims in the proceeding filed in state court under West


                                 7
Virginia Rule of Criminal Procedure 41(e).     See ECF No. 32 at

21–22 (citing Dan Ryan Builders, Inc. v. Crystal Ridge Dev.,

Inc., 803 S.E.2d 519, 530 (W. Va. 2017)); Syl. Pt. 1, Pristine

Pre-Owned Auto, Inc. v. Courrier, 783 S.E.2d 585, 586 (W. Va.

2016) (“When a party against whom no criminal charges have been

brought seeks the return of seized property, such person should

file, in the circuit court of the county in which the property

was seized, a complaint seeking the return of such property

under West Virginia Rule of Criminal Procedure 41(e).”).


          Plaintiff objects that while it “might be true to most

cases” that Young cannot be named in a subsequent related

lawsuit, plaintiff was denied due process because he “was never

given a hearing to present any or all of the facts in this state

court” action.    ECF No. 39.   The objection as to the lack of a

hearing in the state court action does not address or dispute

the PF&R’s finding of res judicata.     Accordingly, plaintiff’s

objections regarding Young’s motion to dismiss are denied.


     F. Kessler


          Finally, the magistrate judge found that the § 1983

claims against Kessler’s estate do not survive his death.     See

ECF No. 32 at 23.    Plaintiff does not dispute the applicability

of West Virginia’s wrongful death statute, which provides that a

cause of action “may be revived against the personal


                                   8
representative of the wrongdoer and prosecuted to judgment and

execution” if it was brought prior to the wrongdoer’s death.

See W. Va. Code § 55-7-8a(d).


           Rather, plaintiff’s objection states that he has a

right to name Kessler in this case because Kessler, as Fayette

County Sheriff, acted to prevent plaintiff from naming Kessler

as a defendant in the state action before his death.    See ECF

No. 40.   Inasmuch as plaintiff did not bring this action until

after Kessler’s death and provides no basis to preclude the

application of the wrongful death statute, the magistrate judge

properly found that plaintiff’s complaint as to Kessler’s estate

must be dismissed for failure to state a claim on which relief

may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).



                                     Conclusion


           The court, accordingly, ORDERS as follows:


  1. That plaintiff’s objections to the PF&R entered November

     15, 2019 be, and they hereby are, overruled.


  2. That the magistrate judge’s PF&Rs entered May 1, 2019 and

     November 15, 2019 be, and they hereby are, adopted and

     incorporated in full.




                                 9
3. That plaintiff’s complaint be, and it hereby is, dismissed

  as to defendants Magistrate Leonard Bickford and the West

  Virginia State Police.


4. That the motion to dismiss filed by Fayette County and

  Fridley (ECF No. 13) be, and it hereby is, granted, and

  that these parties be, and they hereby are, dismissed from

  this action.


5. That the motion to dismiss filed by Harrah and Parsons (ECF

  No. 15) be, and it hereby is, granted in part inasmuch as

  Harrah and Parsons are entitled to absolute prosecutorial

  immunity with respect to plaintiff’s claims related to the

  discovery requests and the settlement agreement, and

  otherwise denied.


6. That the motion to dismiss filed by Callison (ECF No. 17)

  be, and it hereby is, granted in part insofar as Callison is

  entitled to qualified immunity with respect to his alleged

  failure to provide a property receipt, and otherwise denied.


7. That the motion to dismiss filed by Young (ECF No. 19) be,

  and it hereby is, granted, and that Young be, and hereby

  is, dismissed from this action.


8. That plaintiff’s complaint be, and it hereby is, dismissed

  as to defendants CWVDTFC; Oak Hill City Police Department;


                             10
  Fayetteville City Police Department; City of Oak Hill, West

  Virginia; City of Fayetteville, West Virginia; Mount Hope

  City Police Department; City of Mount Hope; Ansted City

  Police Department; City of Ansted; Gauley Bridge City

  Police Department; City of Gauley Bridge; Nicholas County

  Commission; Nicholas County Sheriff Department;

  Summersville City Police Department; City of Summersville,

  West Virginia; Richwood City Police Department; City of

  Richwood; Clay County Commission; Clay County Sheriff

  Department; Webster County Commission; Webster County

  Sheriff Department; City of Webster Spring, West Virginia;

  Webster Spring City Police Department; City of Cowen, West

  Virginia; Pocahontas County Commission; Pocahontas County

  Sheriff Department; Marlinton City Police Department; City

  of Marlinton, West Virginia; and the estate of Kessler.     It

  is further ORDERED that these parties be, and they hereby

  are, dismissed from this action.


9. That this case be, and hereby is, again referred to United

  States Magistrate Judge Dwane L. Tinsley for additional

  proceedings as to defendants Harrah, Parsons, and Callison.




                             11
          The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record, any

unrepresented parties, and the United States Magistrate Judge.


                                        ENTER: March 27, 2020




                               12
